Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claim 1, the recitation “as an endosymbiont of Verticullium dahliae” is functional description of the Brevundimonas strain and is not a structurally limiting aspect of the preparation. In the instant specification, the Verticullium dahliae cells are not included in the final preparation of Brevundimonas olei dahliae olei (B. olei). B. olei is recited as the endosymbiont in Verticullium dahliae for purposes of depositing the organism (page 8, paragraph 51), and, furthermore, the process of isolating the bacteria from the fungal pathogen is described in detail (page 6, paragraph 43). If the applicant intends to claim Verticullium dahliae cells as part of the preparation, then it must be positively recited as such. 
Claim 2 is recited using product-by-process language. A product-by-process claim is limited only to the structure implied by the recited steps, not to the specific manipulations of the steps themselves. See MPEP § 2113. The steps recited in claim 2 represent standard bacterial culture and preparation steps that would not be expected to structurally alter the claimed bacteria in any way, and the only structurally limiting portion of these claims appears to be the recitation in claim 3 that the bacterial mass concentration is 10%-50%. As such, any prior art that recites a composition comprising Brevundimonas olei at a concentration of 10%-50% will be interpreted to read on claims 2, regardless of whether the prior art recites the specific steps

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without Brevundimonas olei dahliae olei, which is/are critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
The microorganism Brevundimonas olei dahliae olei is recited in the claims and, thus, is essential to the claimed invention. Because the microorganism is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. If the microorganism is not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.
The specification does not disclose a repeatable process to obtain the microorganism, and it is not apparent if the biological materials are readily available to the public.  It is noted that applicant has deposited the organism (see, for example, the deposit number in instant claim 1: CCTCC NO: M 2020392), but there is no indication in the specification as to public availability.
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the specific strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
            (c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;       
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. §1.807); and
            (e) the deposit will be replaced if it should ever become inviable.
Applicant's attention is directed to M.P.E.P. § 2400 in general, and specifically to § 2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  It is noted that the instant specification fails to provide any information about whether the deposit was made under the Budapest Treaty or whether the deposited organism is available to the public; the specification should be amended to include this information.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 

The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on January 7, 2019 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S.___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)). This guidance indicates that claims must pass an eligibility test to avoid rejection under 35 U.S.C. 101. Under this test, the product must (a) not be directed to a judicial exception or must (b) contain additional elements that amount to significantly more than the judicial exception itself.

‘Directed to a judicial exception’ analysis: 
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties. Non-limiting examples of characteristics that can determine the presence of a marked difference include biological or pharmacological functions or activities; chemical and physical properties; phenotype, including functional and structural characteristics; and structure and form, whether chemical, genetic, or physical.

Claim --1 recites microbial preparation comprising a sterile culture solution of a Brevundimonas strain as an endosymbiont of Verticillium dahliae, which is named Brevundimonas olei dahliae olei. The organism is a naturally-occurring bacterium that has been isolated by the inventors (instant specification, page 6, paragraph 43). It appears from the specification that the applicant has taken the naturally-occurring strain, recognized a property of the organism, and renamed it Brevundimonas olei dahliae olei without changing the structure of the naturally-occurring strain (instant specification, page 7, paragraph 46). The instant specification does not explicitly recite that the preparation of claim one contains the organism Verticillium dahliae (see claim interpretation above). Additionally, the culture being sterile does not amount to significantly more than the judicial exception as it does not modify the properties of the bacteria and it is a common practice for preparing microbial solutions. As such, claim 1 recites a judicial exception. 
Claim 2 is a product-by-process claim that recites that the naturally-occurring Brevundimonas olei dahliae olei cells were produced using particular method steps. The recited steps would not be expected to confer a marked difference in structure or function onto the naturally-occurring cells. As such, claim 2 also recites a judicial exception. 
Claim 3 recites a preferred concentration of cells in the culture solution of Brevundimonas olei dahliae olei. The presence of a particular concentration of a judicial exception does not constitute a markedly different property. As such, claim 2 also recites a judicial exception.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The claims do not recite additional elements that integrate the judicial exception into a practical application because the claims do not recite any elements other than judicial exceptions.

‘Significantly more’ analysis:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any elements other than judicial exceptions.

Therefore, claims 1-3 are directed to subject matter that is not patent-eligible and are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Islam (Islam A, Kabir MS, Khair A. Molecular Identification and Evaluation of Indigenous Bacterial Isolates for Their Plant Growth Promoting and Biological Control Activities against Fusarium Wilt Pathogen of Tomato. Plant Pathol J. 2019 Apr;35(2):137-148. doi: 10.5423/PPJ.OA.06.2018.0104. Epub 2019 Apr 1. PMID: 31007643; PMCID: PMC6464195.) as evidenced by Lee (Lee M, Srinivasan S, Kim MK. New taxa in Alphaproteobacteria: Brevundimonas olei sp. nov., an esterase-producing bacterium. J Microbiol. 2010 Oct;48(5):616-22. doi: 10.1007/s12275-010-9367-7. Epub 2010 Nov 3. PMID: 21046339.). 
Regarding claim 1, Islam teaches that Brevundimonas olei can reduce disease incidence caused by the fungal wilt pathogen Fusarium oxysporum in tomatoes (see entire document, including page 144, “Biocontrol potential of selected bacterial isolates”, cf. claim 1). Furthermore, Islam teaches that Brevundimonas olei treatment significantly increases all measured growth characteristics of the diseased plants (page 143, “Germination Percentage (GP) and seedling vigor”, and table 7). Accordingly, the Brevundimonas olei of Islam intrinsically has antifungal properties against plant pathogen species and application improves the growth of the plant itself. Furthermore, Islam teaches that the Brevundimonas olei is prepared as a culture solution after isolation and sterilization steps (page 139, “Survival of the isolates”).
Lee teaches that Brevundimonas olei is a gram-negative cell with a width of 0.4-0.6 µm in width and 1.9-2.2 µm in length, and grows from 25 to 37oC. Colonies are smooth, pale-yellow colored, and convex (see entire document, including page 618 “Description of Brevundimonas olei sp. nov.”, cf. claim 1). 
Islam does not explicitly recite the claimed strain Brevundimonas olei dahliae olei. However, the instant specification states that Brevundimonas olei dahliae olei is gram-negative, rod-shaped bacterium of approximately the same size taught in Lee that grows at 37oC and forms milky yellow colonies with a raised center (instant specification as filed, page 6 “Example 3” and “Fig. 3”). It is also embodied by a relatively desired inhibitory effect on the pathogenicity of cotton Verticillium wilt (instant specification page 3, paragraph 18). Lee discloses that Brevundimonas olei is gram-negative, is oblong in shape (0.4-0.6 µm by 1.9-2.2 µm), grows at 37oC, and forms pale-yellow convex colonies. In addition, Islam teaches that Brevundimonas olei has antifungal activity against a species that causes plant wilt in crops. Additionally, the preparation as recited in Islam does not contain the organism Verticullium dahliae in any form. The Brevundimonas olei of Islam was collected from the soil rhizosphere of rice (Oryza sativa L.) (table 1). However, although Islam’s strain does not contain Verticullium dahliae ,as set forth in the claim interpretation, the instant claim does not positively claim Verticullium dahliae as part of the composition. Thus, this is interpreted as a functional limitation since Islam teaches the structure, the functional limitation is inherent. 
As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ composition differs and, if so, to what extent, from that of discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. Even if the strains of Islam and Lee are not identical to the instantly claimed strains, any differences between the prior art strains and the claimed strains would likely be small and would not result in a patentable distinction.
Regarding claim 2, see interpretation of product-by-process claims above in “Claim Interpretation.” The process steps recited in claim 2 do not confer a structural or functional limitation on the preparation of claim 1. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production (see MPEP 2113.1). The product of Islam and Lee is structurally and functionally the same as the instant application.

Therefore, claims 1-2 are anticipated by or, in the alternative, rendered obvious by Islam, as evidenced by Lee, and are rejected under 35 U.S.C. 102(a)(1) or, in the alternative, 35 U.S.C. 103.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Islam (Islam A, Kabir MS, Khair A. Molecular Identification and Evaluation of Indigenous Bacterial Isolates for Their Plant Growth Promoting and Biological Control Activities against Fusarium Wilt Pathogen of Tomato. Plant Pathol J. 2019 Apr;35(2):137-148. doi: 10.5423/PPJ.OA.06.2018.0104. Epub 2019 Apr 1. PMID: 31007643; PMCID: PMC6464195.) as evidenced by Lee (Lee M, Srinivasan S, Kim MK. New taxa in Alphaproteobacteria: Brevundimonas olei sp. nov., an esterase-producing bacterium. J Microbiol. 2010 Oct;48(5):616-22. doi: 10.1007/s12275-010-9367-7. Epub 2010 Nov 3. PMID: 21046339.) and Yang (Yang, Xuanjiang et al. “Optimization of Culture Conditions for Amoxicillin Degrading Bacteria Screened from Pig Manure.” International journal of environmental research and public health vol. 17,6 1973. 17 Mar. 2020, doi:10.3390/ijerph17061973)


As discussed above, claims 1-2 are anticipated by or, in the alternative, rendered obvious by Islam, as evidenced by Lee. However, Islam does not teach the cell concentration recited in claim 3.

Regarding claim 3, while Islam and Lee do not explicitly teach that Brevundimonas olei must be at a concentration of 10%-50%, it would have been obvious for one of ordinary skill in the art to optimize the concentration of cells to fit the specific needs of their composition. 
Yang teaches that the concentration of cells in inoculum has an important effect on the overall growth and nutrient availability of the culture, and it can affect the production of primary and secondary metabolites by the cells (page 7, “3.4. Effects of Individual Factors”). 
 It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of Brevundimonas olei cells in the composition because the concentration of cells with antifungal activity in a composition is an art-recognized, result-effective variable known to affect the amount of antifungal activity in the composition, which would have been optimized in the art to provide the desired amount of antifungal activity. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 (II)(A).


Therefore, claim 1-3 are rendered obvious by Islam, as evidenced by Lee, and are rejected under 35 U.S.C. 103. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH STEWART CAREY whose telephone number is (571)272-1358. The examiner can normally be reached 9 am - 7 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH STEWART CAREY/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653